Citation Nr: 9916876	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
ischemic heart disease, including a myocardial infarction.

2.  Entitlement to service connection for a low back 
disorder, including spinal stenosis and degenerative facet 
disease.

3.  Entitlement to service connection for benign prostatic 
hypertrophy and prostatitis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1953 until retiring in July 1975.

In October 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied-in 
relevant part-the veteran's claims for service connection 
for:  1) residuals of ischemic heart disease, including a 
myocardial infarction ("heart attack"); 2) a low back 
disorder, including spinal stenosis and degenerative facet 
disease; 3) benign prostatic hypertrophy and prostatitis; and 
4) chronic obstructive pulmonary disease (COPD).  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).

In his April 1996 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested a hearing at the RO before 
a traveling member of the Board (i.e., a Travel Board 
hearing).  However, he canceled his request for a Travel 
Board hearing in June 1996 and requested, instead, a hearing 
at the RO before local RO personnel.  The RO hearing was 
scheduled for September 1996, but on the date of the hearing, 
the veteran contacted the RO and withdrew his request.  
Therefore, the Board will review his appeal based on the 
evidence of record.  See 38 C.F.R. § 20.704(e) (1998).

Two of the claims on appeal-for service connection for 
prostatitis and for a low back disorder-initially were 
denied by the RO in April 1976.  The veteran did not timely 
appeal that decision.  However, for the reasons explained 
below, the Board will, like the RO did when denying these 
claims in October 1995, consider those claims on a de novo 
basis.


FINDINGS OF FACT

1.  In April 1976, the RO denied the veteran's claims for 
service connection for a low back disorder and for 
prostatitis because there was no medical evidence suggesting 
that these conditions, although diagnosed and treated in 
service, resulted in chronic disability; the veteran did not 
timely appeal that RO decision.

2.  More recent medical evidence shows additional diagnoses 
of prostatitis and a low back disorder, but does not link the 
current diagnoses of these conditions to the veteran's 
service in the military, or to any incident such as trauma, 
therein; the more recent medical evidence also confirms that 
he has ischemic heart disease (and has suffered two heart 
attacks), and that he has COPD, but this evidence also does 
not link these conditions to his military service.


CONCLUSIONS OF LAW

1.  The RO's April 1976 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (1998).

2.  The claims for service connection for residuals of 
ischemic heart disease (inclusive of a myocardial 
infarction), for a low back disorder (inclusive of 
spinal stenosis and degenerative facet disease), for benign 
prostatic hypertrophy and prostatitis, and for COPD, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the claims for service connection for a low 
back disorder and for prostatitis initially were considered 
and denied by the RO in April 1976.  The basis for that 
denial was that there was no competent medical evidence 
suggesting that these conditions, although diagnosed and 
treated in service, resulted in "chronic" disability (i.e., 
were more than acute and transitory manifestations) .  Since 
the veteran did not timely appeal that decision, it is final 
and binding on him in the absence of clear and unmistakable 
error.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.200, 20.201, 20.202, 20.302, 20.1103.  
The veteran has not alleged, and the evidence does not 
otherwise suggest, that the RO's decision was clearly and 
unmistakably erroneous.  As such, these claims should only be 
reopened and reconsidered (on a de novo basis) if new and 
material evidence is presented.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (where the 
court recently held that there is no legal requirement that 
such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed).  
Here, however, rather than considering these claims in light 
of the laws and regulations governing reopening of claims, 
the RO simply considered them on a de novo basis-thus giving 
the veteran more consideration than due.  However, that 
notwithstanding, because of the fundamental deficiency in 
this case (as explained below), and the fact that the 
application of those laws would not result in a different 
outcome, the Board will not remand these claims for 
consideration of the laws and regulations governing reopening 
of claims, but will, like the RO, review these and the other 
claims on appeal on a de novo basis.

The veteran alleges that he fell and injured his low back 
during service, while working in a missile silo, and that he 
has chronic residuals from the trauma, including spinal 
stenosis and degenerative facet disease.  He also attributes 
his benign prostatic hypertrophy (BPH), prostatitis, COPD, 
and ischemic heart disease (and the two heart attacks that he 
suffered as a result of this condition) to his service in the 
military.

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Certain conditions-including ischemic 
heart disease, hypertension, COPD, and degenerative changes 
of the lumbar spine such as spinal stenosis and facet 
disease-will be presumed to have been incurred in service if 
manifested to a compensable degree within a prescribed period 
of time after service, which is one year for each of these 
conditions.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The preliminary determination that must be made with respect 
to the claims at issue, however, is whether they are "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is at least "plausible."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) also has held, however, although a claim need 
not be conclusive to be well grounded, competent evidence-
and not just allegations-to justify concluding that the 
claim is at least plausible must nonetheless accompany it.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  The Court 
has further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing that a claim is 
well grounded-if judged by a fair and impartial individual-
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence showing that a 
chronic condition subject to presumptive service connection, 
such as those alluded to above, became manifest to a 
compensable degree within the prescribed period of time after 
service (which, again, is one year for the conditions at 
issue) may satisfy the nexus requirement.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Again, however, 
such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumptive period 
after service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records confirm that he 
received treatment while on active duty in the military for 
both an acute case of prostatitis (in December 1974) and for 
a low back disorder which was diagnosed as an acute 
lumbosacral strain (in December 1974, January 1965, July 
1965, and November 1965).  However, there was no clinical 
evidence of either of these conditions at any time 
subsequently during service (and he had no relevant 
complaints), including during his May 1975 retirement 
physical examination, when the prostatitis was noted by 
history only.  There was absolutely no mention whatsoever at 
that time of a low back disorder, even by history, and his 
records show that he did not receive any treatment during 
service for either ischemic heart disease, hypertension, or 
COPD.  He retired from the military in July 1975.

In August 1975, the veteran filed his initial claim for 
service connection, and the conditions that he alleged were 
the result of his service in the military included the 
prostatitis and the low back disorder that were diagnosed and 
treated during service.  He did not claim entitlement to 
service connection for ischemic heart disease or for COPD.  
He underwent a VA examination in November 1975 in connection 
with his claims for compensation benefits, and there was no 
clinical evidence of either prostatitis or a low back 
disorder.  Similarly, neither ischemic heart disease, 
hypertension, nor COPD were diagnosed or otherwise noted 
clinically.  The veteran's representative alleges that 
hypertension was, in fact, diagnosed during that examination, 
and that it was an early manifestation leading to the 
eventual development of full-blown ischemic heart disease.  
This allegation, however, is simply not shown to be true in 
this instance.  The report of that evaluation shows that the 
veteran's blood pressure was taken on several occasions in 
the course of being examined (using both of his arms, while 
in both the sitting and standing positions, and both before 
and after exerting himself).  Although it is true that two of 
the recordings were slightly elevated-one measured 122/98, 
and the other 140/94 (systolic/diastolic)-there were a total 
of seven other recordings that were within normal limits, and 
the fact remains that neither hypertension nor ischemic heart 
disease were actually diagnosed or even suspected at that 
time.  The veteran's representative appears to be equating 
two isolated blood pressure readings in that limited instance 
(which, admittedly, were elevated) with an actual diagnosis 
of "hypertension," which denotes persistently elevated 
blood pressure.  Again, there was no such diagnosis during 
the November 1975 VA examination.  Moreover, there was no 
diagnosis of hypertension, ischemic heart disease, COPD, 
spinal stenosis or degenerative facet disease, prior to 
termination of the one-year presumptive period following 
service (i.e., prior to July 1976), or for many years 
thereafter.

Since about 1985, the veteran has been receiving treatment 
for all of the conditions at issue (ischemic heart disease, a 
low back disorder, BPH, prostatitis, and COPD), and also for 
various other conditions (two heart attacks, asthmatic 
bronchitis, an elevated cholesterol level, etc.), commonly 
associated with the conditions at issue.  Consequently, there 
is no question that he currently has all of the conditions 
that he is claiming and, in the case of his prostatitis and 
low back disorder in particular, that he experienced problems 
with his prostate and low back during service.  But even 
acknowledging all of this as true is not sufficient, in and 
of itself, to make any of his claims well grounded because 
there still is no competent medical evidence linking any of 
the current diagnoses, to include any genitourinary and back 
symptoms noted therein.  See also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  In the absence of this type of 
medical nexus evidence, the claims are not plausible and, 
therefore, are not well grounded.  Furthermore, given that 
fundamental deficiency, even if the laws and regulations 
pertaining to finality were applied to the prostatis and low 
back claims, those claims would still be denied.  See Winters 
v. Brown, 11 Vet. App. 80, 86 (1998) (en banc).

Although the veteran and his representative contend that all 
of the conditions at issue are the result of the veteran's 
service in the military, since they are laymen, they do not 
have the medical expertise and training give competent 
opinions on the determinative issue of causation, so their 
opinions in this regard have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Board emphasizes that a well-grounded claim for service 
connection requires medical evidence, and not just 
allegations.  See Tirpak, 2 Vet. App. at 610; Grottveit, 
5 Vet. App. at 93.  There is no such evidence in this case.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims are 
well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claims.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make his claims well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claims on essentially the same 
premise as the Board-as not well grounded.  The RO also 
notified him in the March 1996 Statement of the Case (SOC) of 
the requirement to submit well-grounded claims.  Clearly 
then, he is not prejudiced by the Board's decision to deny 
his claims on this same basis.  See Bernard v. Brown, 
4 Vet. App. 384, 392-93 (1994).  Also, the Board views its 
(and the RO's) discussion as sufficient to inform him of the 
type of evidence that is necessary to make his claims well 
grounded and warrant full consideration on the merits.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, 
the VA has met its "duty to inform" him of the evidence 
necessary to support his claims.  See 38 U.S.C.A. § 5103(a).

ORDER

As evidence of well-grounded claims has not been submitted, 
the claims for service connection for residuals of ischemic 
heart disease, including myocardial infarctions, for a low 
back disorder, including spinal stenosis and degenerative 
facet disease, for benign prostatic hypertrophy and 
prostatitis, and for COPD, are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

